Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-17-2006

USA v. Edwards
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2685




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Edwards" (2006). 2006 Decisions. Paper 1748.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1748


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


                    No: 04-2685


          UNITED STATES OF AMERICA

                          v.

               DARRIUS EDWARDS
                      aka
              LEONARD EDWARDS
                      aka
                     FAT
                      aka
              LEONARD WAYMANE

                      Darrius Edwards,
                            Appellant
                 _______________

   On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
                (D.C. No. 02-cr-00524)
      District Judge: Honorable Anita B. Brody

                 _______________

     Submitted Under Third Circuit LAR 34.1(a)
               on September 15, 2005

BEFORE: ROTH, MCKEE and FISHER, Circuit Judges,

              (Filed: January 17, 2006)




                         1
                                         OPINION

ROTH, Circuit Judge:

         Darrius Edwards appeals his conviction and sentence for possession of a firearm

by a convicted felon. Specifically, Edwards challenges the District Court’s denial of a

motion to suppress evidence. Edwards also appeals the sentence imposed by the District

Court.

         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction over this appeal from a final judgment pursuant to 28 U.S.C. § 1291.

         On March 13, 2002 two police officers observed a car being driven by the

defendant, Darrius Edwards, travel through three stop signs without stopping. The

officers attempted to pull Edwards over but he did not stop. They continued to pursue the

vehicle but at one point temporarily lost sight of it. The officers then saw the defendant

running from the vehicle and gave chase. The officers described Edwards as a black male

dressed in a blue T-shirt and grey sweat pants but did not relay this information to other

officers. Backup officers interviewed the passengers in the car who described the driver

as a black male wearing a black hooded jacket with white lettering and green pants. As

he ran, the defendant dropped a jacket containing a gun which one of

the pursuing officers picked up. The officers lost sight of the defendant during the foot

pursuit but found him stopped by two other officers who had responded to a radio call for



                                             2
assistance. Edwards was arrested after being identified by a passenger in the vehicle.

The two pursuing officers also identified Edwards as the person they were chasing.

       Following Edwards’ conviction by the jury, the District Court held a sentencing

hearing and determined that Edwards was an armed career criminal. The court increased

the length of the sentence imposed because it found that Edwards had four previous

convictions.

       On appeal, Edwards argues that the motion to suppress evidence was improperly

denied because the government did not prove there was reasonable suspicion to detain

him initially. Edwards argues that because the police officers (other than the two officers

who had originally seen Edwards) were looking for a black male in a black jacket and

green pants and because Edwards was wearing a blue T-shirt and grey pants, the officers

detaining him had no reasonable suspicion to do so. Therefore, his initial detention was

illegal and the subsequent show up identification and in court identification should have

been suppressed under the fruit of the poisonous tree doctrine. See Wong Sun v.

United States, 371 U.S. 471 (1963).

       This theory in support of suppression is not, however, the theory Edwards

presented to the District Court. There, he contended that the police had no reasonable

suspicion to stop his vehicle and that therefore the jacket and the gun in it were not

admissible evidence.

       Federal Rule of Criminal Procedure 12(b)(3), however, requires a defendant to file



                                              3
a suppression motion prior to trial or it is deemed waived under Federal Rule of

Criminal Procedure 12(e). Since Edwards failed to raise the identification theory at the

District Court level, it has been waived and we need not review the issue on the

appeal. United States v. Lockett, 406 F.3d 207 (3d Cir. 2005).

       Moreover, even if the suppression theory had not been waived, it would still fail as

the facts of the case establish that Edwards was properly seized. See United States v.

Stubbs, 281 F.3d 109 (3d Cir. 2002).

       Edwards also challenges his sentence pursuant to United States v. Booker, 125 S.

Ct. 738 (2005) and United States v. Fanfan, 125 S. Ct. 5 (2004). On March 9, 2005, we

advised Edwards that, if he wished to raise an issue based on the Court’s decision in

Booker, he would have to file a letter within 14 days stating the factual and legal basis for

the challenge. To date, there has been no response. Nevertheless, the Booker issue is

raised in Edwards’ brief and we will therefore remand this case to the District Court for

resentencing.

       For the above stated reasons, we will affirm the judgment of conviction and

remand this case to the District Court for resentencing.




                                              4